          Case 1:20-cr-00151-RA Document 17 Filed 08/06/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                         July 6, 2020
BY ECF                                                                       The Court denies the Governments
                                                                             request. The sentence is hereby
The Honorable Ronnie Abrams
                                                                             rescheduled to August 21, 2020 at 9:00
United States District Court
                                                                             a.m. and will proceed by video
Southern District of New York
                                                                             conference.
40 Foley Square
New York, New York 10007
                                                                             SO ORDERED.
           Re:      United States v. Perez-Batista, 20 Cr. 151 (RA)
                                                                    ________________________
Dear Judge Abrams:                                                  Ronnie Abrams, U.S.D.J.
                                                                    August 6, 2020
        The Government writes in advance of defendant Anthony Perez-Batista’s sentencing
scheduled for July 15, 2020. The defendant has requested to proceed remotely with his sentencing
on that date. The Government respectfully submits that there is not a sufficient basis for holding
the sentencing remotely on July 15, 2020 and instead requests that the sentencing be adjourned for
several months until an in-person proceeding can take place.

         The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act requires that a
district judge “finds for specific reasons that the . . . sentencing in [a] case cannot be further delayed
without serious harm to the interests of justice.” See CARES Act § 15002. The defendant—who
has incurred nine convictions, has been deported on two prior occasions, and committed the instant
offense while under supervised release—now faces a United States Sentencing Guidelines range
of 37 to 46 months’ imprisonment. The Probation Office has recommended 37 months’
imprisonment and the Government intends to seek a within-Guidelines sentence. The defendant,
to date, has served approximately five months of imprisonment. As a result, the Government
respectfully submits that this case fails to meet the standard required under the CARES Act to hold
a remote sentencing because there is an insufficient basis to find that the sentencing “cannot be
further delayed without serious harm to the interests of justice.” See id.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney

                                                By:      _____/s/_____________________
                                                         Elinor Tarlow
                                                         Assistant United States Attorney
                                                         (212) 637-1036
Cc: Christopher Flood, Esq. (by ECF)
